Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 May 2020 and 5 August 2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicant’s election without traverse of Group II (claims 29-39) in the reply filed on 11 August 2021 is acknowledged.

Status of Application 
3.	The instant application is a national stage entry of PCT/US2018/000346 filed 18 August 2017.  Claims 1-11 and 29-39 are currently pending.  Claims 12-28 are cancelled.  Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2021.  Claims 29-39 are examined on the merits within. 


Claim Rejections- 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 29-33 and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmonte Martinez et al. (U.S. Patent Application Publication No. 2017/0071875) in view of Rhyu et al. (U.S. Patent Application Publication No. 2014/0322366) and Wolfe et al. (U.S. Patent Application Publication No. 2013/0222406).
	Belmonte Martinez et al. teach therapeutic compositions for the treatment of dry eye comprising a TRPM8 receptor agonist ligand.  See abstract.  Xerophthalmia or dry eye syndrome is a disease characterized by persistent dryness of the conjunctiva and opacity of the cornea.  See paragraph [0003].  Among improved dryness preparation solutions, hypromellose which is applied to the conjunctiva, are used.  See paragraph [0005].  Figure 4 shows an increase in tearing rate when 500 µM allyl-isothiocyanate is administered. See paragraph [0013].The composition can be administered by any route, including oral, with cellulose excipients.  See paragraph [0079]. 
	Belmonte Martinez et al. do not teach oral administration of allyl isothiocyanate. 
	Rhyu et al. teach the allyl isothiocyanate is a TRPA1 agonist yielding a pungent flavor.  See paragraph [0036].  In addition, Brassicaceae family plant extracts activate hTRPA, and being a natural compound, involve relatively few side effects in the body.  See abstract.  Wasabi is highly used as a seasoning sauce for fish and meat due to its distinctive spicy taste and is of the Brassicaceae family.   See paragraph [0018]. The pharmaceutical formulation is administered 
	Wolfe et al. teach that wasabi is a pungent spice that makes your eyes water.  See Table 1. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to orally administer allyl isothiocyanate to stimulate tearing.  One would have been motivated with a reasonable expectation of success because allyl isocyanate is a commonly known natural component of wasabi, a pungent flavorant known to causing tearing when administered orally.  Since Rhyu et al. teach formulating allyl isothiocyanate as a capsule with carriers such as water, the oral dosage form comprises a core and shell.  Since wasabi is a commonly used pungent flavorant and can be combined with water, it would have been well within the purview of the skilled artisan to administer the allyl isothiocyanate as a hydrated paste.  It would have been well within the purview of the skilled artisan to modify the amount of allyl isothiocyanate to achieve the desired amount of tear production.  

6.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belmonte Martinez et al. (U.S. Patent Application Publication No. 2017/0071875) in view of Rhyu et al. (U.S. Patent Application Publication No. 2014/0322366) and Wolfe et al. (U.S. Patent Application Publication No. 2013/0222406) as applied to claims 29-33 and 35-39 above and further in view of Yoshida et al. (U.S. Patent Application Publication No. 2009/0105313).
	Neither Belmonte Martinez et al., Rhyu et al. or Wolfe et al. teach a hypromellose shell.	Yoshida et al. teach therapeutic agents of keratoconjunctival disorder including dry eyes.  
	It would have been obvious to one of  ordinary skill in the art as of the effective filing date to use hydroxypropylmethyl cellulose as a shell material in a core shell oral dosage form because Yoshida et al. teach the effective use of hydroxypropylmethyl cellulose as shell components in oral forms used for treating dry eye conditions.  One would have been motivated with a reasonable expectation of success because Rhyu et al. teach that cellulose components are safely combined with allyl isothiocyanate components. 

Conclusion
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JESSICA WORSHAM/Primary Examiner, Art Unit 1615